Ashe, J.
The only question presented by the record is whether an appeal lies from the action of a judge in taking a bond of indemnity from a party to a suit.
We are unable to discover any error in the ruling of His Honor. The taking the bond was a ministerial act on the part of the judge, which could be performed at chambers as well as at a term of the court. He not only had the right to take the bond, but the unquestionable right of determining upon the sufficiency of the sureties. No notice was required, and he was not concluded by the action of the clerk for he had no authority to take the bond, other than tha't which he derived from the judge.
The power of the judge being ministerial and discretionary, his action in the matter is not reviewable. The appeal is therefore dismissed.
Per Cdriam. Appeal dismissed.